Citation Nr: 0010748	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs (VA) disability compensation 
benefits, on behalf of the veteran's daughter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.  The appellant is the veteran's spouse.

The appeal was initiated as a request for an apportionment of 
the veteran's VA benefits, on behalf of the parties' 
daughter.  During the pendency of this appeal, the appellant 
presented conflicting statements as to whether she was also 
seeking spousal support.  In a statement received in November 
1999, the appellant stated that she "would like to modify 
[her] appeal to add [herself] . . . to this proceeding."  
The issue of entitlement to an apportioned share of the 
veteran's VA benefits on behalf of the appellant has not been 
developed for appellate review and is referred to the RO for 
appropriate action.





FINDINGS OF FACT

1.  The veteran and the appellant were married in January 
1971; they began living apart in October 1995.

2.  [redacted] born to the parties on January [redacted], 1978; 
she has been living with the appellant, apart from the veteran, 
since October 1995.

3.  [redacted] turned 18 in January 1996; she has been 
continuously attending school since January 1997.  

4.  Effective June 1976, the veteran has been receiving VA 
compensation for a disability rated as 20 percent disabling; 
he has not received additional compensation for dependents.

5.  In a November 1995 Court Order, the veteran was ordered 
to pay monthly child support in the amount of $249.00; he 
provided less than half of that amount from December 1995 
through May 1996.

6.  The veteran has not reasonably been discharging his 
responsibility for support of [redacted].


CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
daughter have been met.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.57, 3.450, 3.451 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for an 
apportioned share of the veteran's VA compensation benefits, 
on behalf of their daughter, [redacted].  The appellant 
maintains, essentially, that the veteran has provided no 
support for [redacted] since 1997.

As a preliminary matter, the Board notes that in July 1998, 
the appellant appeared at a hearing before the undersigned 
Member of the Board.  At that hearing, she presented 
additional evidence for consideration in this appeal.  The 
case was previously before the Board and remanded in January 
1999, for compliance with the procedures for contested 
claims.  See 38 C.F.R. § 19.100.  Specifically, the RO was 
requested to provide the veteran with a copy of the 
appellant's substantive appeal, a July 1996 hearing 
transcript, a July 1996 Supplemental Statement of the Case 
(SSOC), and a copy of the July 1998 hearing transcript before 
the Board.  See 38 C.F.R. §§ 19.101, 19.102.  The veteran was 
forwarded a copy of the foregoing information, and provided 
an opportunity to respond thereto.  The Board finds that 
there is no further development needed in this appeal, and 
the Board will proceed with disposition.

All or any part of the compensation or pension payable on 
account of any veteran may be apportioned on behalf of the 
veteran's child if the child is not residing with the veteran 
and the veteran is not reasonably discharging his 
responsibility for the child's support.  See 38 U.S.C.A. 
§ 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  Here, without regard to any 
other provision regarding apportionment, where hardship is 
shown to exist, benefits may be specially apportioned between 
the veteran and his dependents on the basis of the facts in 
the individual case, as long as it does not cause undue 
hardship to the other persons in interest.  See 38 C.F.R. 
§ 3.451.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as: 1) the amount of VA benefits payable; 2) other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.  
The benefit-of-the-doubt rule is inapplicable in contested 
claims.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

The history of this case is as follows.  In January 1971, the 
parties were married.  On January [redacted], 1978, a daughter, 
[redacted], was born to the parties.  In October 1995, the 
veteran and the appellant began living apart.  [redacted] 
remained living with the appellant.  In a Court Order dated 
in November 1995, the veteran was ordered to pay $249.00 per 
month in child support to the appellant, for support of 
[redacted].  Effective from June 1976, the veteran has been 
receiving VA compensation benefits at the 20 percent rate.  
He has not been receiving any additional benefits for 
dependents.  See 38 U.S.C.A. § 1114.  In November 1995, the 
appellant filed for an apportioned share of the veteran's VA 
compensation benefits.

In January 1996, the appellant submitted a statement of 
finances.  She indicated that although her daughter was 
supposed to receive $249.00 per month from the veteran, that 
she had only received $114.90.  The appellant indicated that 
her total monthly expenses were $1,718.00, consisting of the 
following:  $650.00, rent; $296.00, electric; $130.00, gas; 
$78.00, water bill; $50.00, sewer; $49.00, trash bill; 
$160.00, food; $220.00, miscellaneous school fees; $35.00, 
personal items; $50.00, entertainment.  The appellant did not 
report any monthly income.

In a February 1996 statement, the veteran disagreed with the 
apportionment; he stated that he already signed a statement 
to have money taken out of his paycheck "for this expense."  
Presumably, the veteran was referring to his child support 
obligation.

In the March 1996 Special Apportionment Decision, the RO 
denied the appellant's request for an apportioned share of 
the veteran's VA compensation benefits on the basis that the 
veteran was ordered to pay $249.00 in child support, and the 
appellant had not presented evidence that the support was not 
being paid.  

In the appellant's substantive appeal, received in June 1996, 
she indicated that she had only received child support 
payments from the veteran in the amount of $114.00 in 
December 1995, and $128.00 per month from January 1996 to May 
1996.  She also stated that she was requesting spousal 
support.  

In July 1996, the appellant testified at a hearing held 
before a hearing officer at the RO.  The appellant indicated 
that she received information that the veteran had been 
terminated from his employment in early July 1996, and thus, 
the veteran was no longer paying child support.  She stated 
that she could ask for an apportionment for herself, but that 
she was not at that point, and was only seeking some 
financial help for her daughter.  In discussion as to what 
would be an appropriate apportionment amount, and the 
appellant indicated that $50.00 would be better than nothing.

In July 1998, the appellant testified at a hearing before the 
undersigned Member of the Board at the RO.  She testified 
that her daughter was going to school the previous term, and 
was presently on summer break.  She stated that [redacted] 
would return to school in the Fall.  She stated that she last 
received child support from the veteran in October 1997, as 
well as a payment of $199.00 in February 1998, through the 
Child Support Agency for back child support.  The appellant 
indicated that she and the veteran were still married, and 
had been separated since October 1995.  She presented 
documents reflecting a garnishment action for a loan, but not 
for child support.  

At the time of that hearing, [redacted] was 20 years old.  
She had been attending school continuously since she was 18, 
except for the 1966 fall semester.  During the period she was 
not going to school, she was working.  The appellant stated 
that she was currently working 30 hours per week, but it was 
not enough to cover her expenses.  She submitted copies of 
her wage statements, which reflected wages of approximately 
$165.00 and $189.00.  She also stated that the veteran had 
never directly paid her child support on his own.  Rather, 
the only time he paid anything was through a court order.  
The appellant stated that the veteran had made payments 
through June 1996, at which time he was unemployed.  But she 
also stated that he started working again in January 1997.

Under VA law, a child of the veteran means an unmarried 
person who is under the age of 18 years, or who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  [redacted] reached age 18 in 
January 1996, and will turn 23 in January 2001.  She did not 
attend school in the fall semester, 1996, while she was over 
the age of 18.  Thus, she was not considered a child at that 
time, within the meaning of VA law.  However, the appellant 
testified that [redacted] has been continuously attending a 
community college since January 1997 and there is no contrary 
evidence.  Thus, from the time [redacted] was attending 
school and not yet 23, she is considered a "child," for VA 
purposes, from January 1997.  See 38 C.F.R. § 3.57(a).  

The Board finds that based on the evidence of record, the 
veteran was reasonably discharging his responsibility for 
support of his daughter until May 1996, as he was providing 
at least a portion of his court ordered child support.  
Moreover, following that time period, beginning in June 1996, 
[redacted] was already over 18 years of age, and she was not 
attending school until January 1997.  Thus, from June 1996 
through December 1996, [redacted] was not then a "child" 
within the meaning of VA law, and there is no legal basis to 
award an apportioned share of the veteran's VA compensation 
on her behalf during that time period.  See 38 C.F.R. 
§§ 3.57(a), 3.400.  

However, since [redacted] began attending school in January 
1997, and was not yet 23, she is considered a "child" for 
VA purposes from that time.  See 38 C.F.R. § 3.57(a).  
Moreover, the evidence reflects that since January 1997, the 
veteran has not been reasonably discharging his 
responsibility for support of his daughter, as required by 
38 C.F.R. § 3.400.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  Thus, the Board finds that based on 
evidence of record that the veteran was not providing child 
support, an apportionment is warranted effective from January 
1997.  

The Board finds that an apportioned share of the veteran's VA 
benefits of $50.00 per month is a reasonable amount for the 
following reasons.  Effective January 1997, the veteran's VA 
award was slightly more than $174.00 per month.  In an RO 
letter dated in January 1996, the RO notified the parties 
that the RO intended to withhold $50.00 per month of the 
veteran's benefits, pending the outcome of this apportionment 
decision.  In the July 1996 and July 1998 hearings, the 
appellant suggested that $50.00 would be an appropriate 
apportionment amount.  The veteran has declined to present 
any information regarding his monthly expenses and income, 
despite requests by the RO.  He has also failed to present 
any evidence as to why an apportionment would be 
inappropriate.  The Board notes that an apportionment of 
$50.00 represents less than 30 percent of the veteran's 
monthly VA benefits.  The Board finds that inasmuch as the 
veteran has not been reasonably discharging his 
responsibility for support of his daughter, a monthly 
apportionment in the amount of $50.00 is appropriate.  

Because the Board is granting an apportionment under the 
provisions of 38 C.F.R. § 3.400, the Board need not address 
whether the appellant has presented evidence of hardship, as 
discussed under 38 C.F.R. § 3.450 than 30 
percent of his monthly VA apportionment award, there is no 
hardship on the veteran in this regard.  In short, the Board 
finds that the appellant is entitled to an apportioned share 
of the veteran's VA compensation in the monthly amount of 
$50.00, on behalf of and for support of [redacted], effective 
from January 1997.






ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, an apportionment of the veteran's VA 
benefits in the amount of $50.00 per month is granted, on 
behalf of the veteran's daughter, effective from January 
1997.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 
- 10 -






- 1 -


